Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	The election with traverse filed 07/11/2022 in response to the Office Action of 05/09/2022 is acknowledged and has been entered.
	Applicant has elected PD-1+ as species of marker, and melanoma as species of cancer.

3.	Claims 26-48 are pending in the application. Claims 28, 37-40 and 42-48 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/11/2022.

4.	Claims 26-27, 29-36 and 41 are currently under prosecution.

Election/Restrictions
5.	Applicant's traversal of the propriety of the election requirement set forth in the Office action mailed 05/09/2022 is acknowledged.  
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The species of invention are patentably distinct for the reasons set forth in the preceding Office action mailed 05/09/2022.
	Because the species of invention are patentably distinct for such reasons, the search and considerations necessary to examine the merit of claims directed to any one species of invention are not the same, nor are they coextensive with the search and considerations necessary to examine the merit of claims drawn to any other species of invention. Because different searches and considerations would have to be made in order to examine the merit of claims directed to any one species of invention, the examination of claims directed to more than one species of invention would be a serious burden.  
	As explained previously, since the species of invention have been shown to be patentably distinct, each from the others, and because the examination of more than one could not be made without serious burden, it is proper to restrict these species of invention. See M.P.E.P. § 809.
	Moreover, as also explained in the preceding Office action, election for examination purposes, as has been indicated, is proper since the species of invention are distinct for the reasons provided and there would be a serious search and examination burden, if election were not required, because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
	Therefore, in light of the various grounds of rejection of the claims directed to the elected species of invention that follow, it is apparent that more than one of such reasons applies in this case, which indicate that the election requirement has been properly made.
Accordingly, the election requirement set forth in the Office action mailed 05/09/2022 is deemed proper and therefore made FINAL.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 121, or 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 26-27, 29-36 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making and using a method of treating cancer in a mammal, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not be sufficient to enable the skilled artisan to use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons the claims are rejected herein are largely the same as the reasons the claims are rejected as failing to satisfy the written description requirement. In essence, what is claimed but not adequately described to permit the skilled artisan to immediately envision, recognize or distinguish from other material, so as to satisfy the written description requirement, cannot be made and then used without undue and unreasonable experimentation.
In this instance, the claim 26 is drawn to a method of preventing cancer in a mammal.
One cannot extrapolate the teaching of the specification to the enablement of the claims because the specification provides insufficient example or guidance for claimed preventing cancer in a mammal. 
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations which have been successfully pre-screened and are predisposed to particular types of cancer or have had cancer. The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease. This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent. Further, a preventive administration also must assume that the therapeutic will be safe and tolerable for anyone susceptible to the disease. All of this underscores the criticality of providing workable examples which are not disclosed in the specification with regards to the claimed preventing cancer in a mammal; the specification does not disclose sufficient guidance or objective evidence that claimed method would predictably prevent cancer in a mammal. 
The prevention of cancer is highly unpredictable. The majority of studies suggest that the essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease. Further, reasonable guidance with respect to correlating agents that prevent cancer may depend upon quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories.  For example, Byers, T. (CA Cancer  Journal, 1999, 49: 353-361, IDS) teaches that randomized controlled trials are commonly regarded as the definitive study for proving causality (1st col., p.358), and that in controlled trials the random assignment of subjects to the intervention eliminates the problems of dietary recalls and controls the effects of both known and unknown confounding factors.  Further, Byers suggests that chemo-preventative trials be designed “long-term” such that testing occurs over many years (2nd col., p. 359).  The specification is devoid of any models or experimental analysis that reasonably suggests that the claimed method would predictably prevent cancer in a mammal. This, combined with the state of the art of preventing cancer, suggests that undue experimentation would be required to practice the invention as claimed.
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 26-27, 29-36 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manjili et al. (US 20130309213, filed on May 5, 2011, IDS) in view of Gros et al. (JOURNAL OF IMMUNOTHERAPY, November 9, 2012, 35 722-723, IDS).
	Claims 26-27, 29-36 and 41 are herein drawn to a method of treating cancer in a mammal, the method comprising: (a) obtaining a bulk population of peripheral blood mononuclear cells (PBMCs) from a sample of peripheral blood; (b) specifically selecting CD8+ T cells that also express PD-1 and/or TIM-3 from the bulk population; (c) separating the cells selected in (b) from unselected cells to obtain a cell population enriched for tumor-reactive T cells; and (d) administering the cell population enriched for tumor-reactive T cells to the mammal in an amount effective to treat cancer in the mamma, wherein the cancer is melanoma. 
Manjili et al. teach a method of producing tumor-reactive T cells from PBMCs of a tumor-bearing patient, and advantages of the method which are non-invasive, lacks toxicity and side effects (such as an autoimmune reaction) because it uses autologous peripheral blood of the patient as a source of immune cells; see entire document, e.g. [0010-0013]. Manjili et al. teach the immune cells can be used for the treatment of recurring cancer; see [0013]. Manjili et al. teach tumor-reactive T cells are CD8+ T cells; see [0017]. Manjili et al. teach expansion of the immune cells by exposure of the cells to IL-7 or IL15; see [0010].
	Manjili et al. do not teach the CD8+ T cells that express PD-1 and/or TIM-3.
However, this deficiency is remedied by Gros et al.
Gros et al. teach a method of enrichment of melanoma-reactive cells from the fresh tumor digest through selection of CD8 T cells expressing PD-1, LAG-3, Tim-3 and 41BB, and these markers can be used to enrich for melanoma-reactive CD8 T cells; see entire document, e.g. title, abstract.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat melanoma in a subject, comprising steps of producing tumor-reactive T cells from PBMCs of a subject having melanoma, wherein PD-1 and TIM-3 as markers to enrich for melanoma-reactive CD8 T cells, administering the enriched melanoma-reactive CD8 T cells to the subject having melanoma. One would have been motivated to do so because Manjili et al. teach a method of producing tumor-reactive T cells from PBMCs of a tumor-bearing patient, and advantages of the method which are non-invasive, lacks toxicity and side effects, the immune cells can be used for the treatment of cancer; Gros et al. teach a method of enrichment of melanoma-reactive cells from the fresh tumor digest through selection of CD8 T cells expressing PD-1, LAG-3, Tim-3 and 41BB, and these markers can be used to enrich for melanoma-reactive CD8 T cells. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat melanoma in a subject, comprising steps of producing tumor-reactive T cells from PBMCs of a subject having melanoma, wherein PD-1 and TIM-3 as markers to enrich for melanoma-reactive CD8 T cells, administering the enriched melanoma-reactive CD8 T cells to the subject having melanoma, because advantages of using PBMCs which are non-invasive, lacks toxicity and side effects as taught by Manjili et al., and PD-1 and TIM-3 as markers to enrich for melanoma-reactive CD8 T cells as taught by Gros et al.

13.	Claims 26-27, 29, 31-36 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manjili et al. (US 20130309213, filed on May 5, 2011, IDS) in view of Inozume et al. (J Immunother. 2010, 33(9): 956–964, IDS).
	Claims 26-27, 29, 31-36 and 41 are herein drawn to a method of treating cancer in a mammal, the method comprising: (a) obtaining a bulk population of peripheral blood mononuclear cells (PBMCs) from a sample of peripheral blood; (b) specifically selecting CD8+ T cells that also express PD-1 from the bulk population; (c) separating the cells selected in (b) from unselected cells to obtain a cell population enriched for tumor-reactive T cells; and (d) administering the cell population enriched for tumor-reactive T cells to the mammal in an amount effective to treat cancer in the mamma, wherein the cancer is melanoma. 
Manjili et al. teach a method of producing tumor-reactive T cells from PBMCs of a tumor-bearing patient, and advantages of the method which are non-invasive, lacks toxicity and side effects (such as an autoimmune reaction) because it uses autologous peripheral blood of the patient as a source of immune cells; see entire document, e.g. [0010-0013]. Manjili et al. teach the immune cells can be used for the treatment of recurring cancer; see [0013]. Manjili et al. teach tumor-reactive T cells are CD8+ T cells; see [0017]. Manjili et al. teach expansion of the immune cells by exposure of the cells to IL-7 or IL15; see [0010].
	Manjili et al. do not teach the CD8+ T cells that express PD-1.
However, this deficiency is remedied by Inozume et al.
Inozume et al. teach a method of selection of CD8+PD-1+ lymphocytes in fresh human melanomas enriches for tumor-reactive T-cells; see entire document, e.g. title, abstract.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat melanoma in a subject, comprising steps of producing tumor-reactive T cells from PBMCs of a subject having melanoma, wherein PD-1 as marker to enrich for melanoma-reactive CD8 T cells, administering the enriched melanoma-reactive CD8 T cells to the subject having melanoma. One would have been motivated to do so because Manjili et al. teach a method of producing tumor-reactive T cells from PBMCs of a tumor-bearing patient, and advantages of the method which are non-invasive, lacks toxicity and side effects, the immune cells can be used for the treatment of cancer; Inozume et al. teach a method of selection of CD8+PD-1+ lymphocytes in fresh human melanomas enriches for tumor-reactive T-cells. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat melanoma in a subject, comprising steps of producing tumor-reactive T cells from PBMCs of a subject having melanoma, wherein PD-1 as marker to enrich for melanoma-reactive CD8 T cells, administering the enriched melanoma-reactive CD8 T cells to the subject having melanoma, because advantages of using PBMCs which are non-invasive, lacks toxicity and side effects as taught by Manjili et al., and PD-1 as marker to enrich for melanoma-reactive CD8 T cells as taught by Inozume et al.

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

15.	Claims 26-27 and 29-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,844,569. Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 26-27 and 29-36 are herein drawn to a method of treating cancer in a mammal, the method comprising: (a) obtaining a bulk population of peripheral blood mononuclear cells (PBMCs) from a sample of peripheral blood; (b) specifically selecting CD8+ T cells that also express PD-1 and/or TIM-3 from the bulk population; (c) separating the cells selected in (b) from unselected cells to obtain a cell population enriched for tumor-reactive T cells; and (d) administering the cell population enriched for tumor-reactive T cells to the mammal in an amount effective to treat cancer in the mamma. 
claims 1-25 of U.S. Patent No. 9,844,569 are drawn to a method of treating cancer in a mammal, the method comprising administering a cell population to the mammal by the method of claim 1 in an amount effective to treat cancer in the mammal; wherein the method of claim 1 comprising: (a) obtaining a bulk population of peripheral blood mononuclear cells (PBMCs) from a sample of peripheral blood; (b) specifically selecting CD8.sup.+ T cells that also express PD-1 and/or TIM-3 from the bulk population; (c) separating the cells selected in (b) from unselected cells to obtain a cell population enriched for tumor-reactive T cells; and (d) administering the cell population enriched for tumor-reactive T cells to the mammal.

16.	Claims 26-27 and 29-36 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 57-67 of copending Application No. 14/771615 in view of Manjili et al. (US 20130309213, filed on May 5, 2011, IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 26-27 and 29-36 are herein drawn to a method of treating cancer in a mammal, the method comprising: (a) obtaining a bulk population of peripheral blood mononuclear cells (PBMCs) from a sample of peripheral blood; (b) specifically selecting CD8+ T cells that also express PD-1 and/or TIM-3 from the bulk population; (c) separating the cells selected in (b) from unselected cells to obtain a cell population enriched for tumor-reactive T cells; and (d) administering the cell population enriched for tumor-reactive T cells to the mammal in an amount effective to treat cancer in the mamma. 
Claims 57-67 of copending Application No. 14/771615 are drawn to a method of administering a cell population enriched for tumor-reactive T cells to a mammal, the method comprising: (a) obtaining a bulk population of T cells from a tumor sample; (b) selecting CD8+ T cells from the bulk population that express any two or more of TIM-3, LAG-3, 4-1BB, and PD-1; (c) separating the cells selected in (b) from unselected cells to obtain a cell population enriched for tumor-reactive T cells; and (d) administering the cell population enriched for tumor-reactive T cells to the mammal.
Claims 57-67 of copending Application No. 14/771615 do not teach PBMCs.
However, this deficiency is remedied by Manjili et al.
Manjili et al. teach a method of producing tumor-reactive T cells from PBMCs of a tumor-bearing patient, and advantages of the method which are non-invasive, lacks toxicity and side effects (such as an autoimmune reaction) because it uses autologous peripheral blood of the patient as a source of immune cells; see entire document, e.g. [0010-0013]. Manjili et al. teach the immune cells can be used for the treatment of recurring cancer; see [0013]. Manjili et al. teach tumor-reactive T cells are CD8+ T cells; see [0017]. Manjili et al. teach expansion of the immune cells by exposure of the cells to IL-7 or IL15; see [0010].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to enrich tumor-reactive cells from PBMCs through selection of CD8 T cells expressing PD-1, LAG-3, Tim-3 and 41BB. One would have been motivated to do so because claims 57-67 of copending Application No. 14/771615 teach a method of enrichment of tumor-reactive cells from a tumor sample through selection of CD8 T cells expressing PD-1, LAG-3, Tim-3 and 41BB; Manjili et al. teach a method of producing tumor-reactive T cells from PBMCs of a tumor-bearing patient, and advantages of the method which are non-invasive, lacks toxicity and side effects (such as an autoimmune reaction) because it uses autologous peripheral blood of the patient as a source of immune cells, and the immune cells can be used for the treatment of cancer. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to enrich tumor-reactive cells from PBMCs through selection of CD8 T cells expressing PD-1, LAG-3, Tim-3 and 41BB, because advantages of using PBMCs which are non-invasive, lacks toxicity and side effects (such as an autoimmune reaction) as taught by Manjili et al.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
17.	No claim is allowed.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642